
	
		II
		110th CONGRESS
		1st Session
		S. 227
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 9, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Granada Relocation Center
		  National Historic Site as an affiliated unit of the National Park System.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Granada Relocation Center National
			 Historic Site Act of 2007.
		2.FindingsCongress finds that—
			(1)the Granada Relocation Center, also known
			 as Camp Amache, was located in the Arkansas Valley in Prowers County in
			 southeastern Colorado;
			(2)of the 10 camps built across the country,
			 Camp Amache was the only one built on private lands that were purchased
			 outright or acquired by condemnation;
			(3)the Granada Relocation Center had the
			 smallest population of the 10 camps but was the tenth largest population in
			 Colorado at the time;
			(4)more than 10,000 Japanese-Americans were
			 interned at the Granada Relocation Center between August 1942 and October
			 1945;
			(5)314 of the original 10,500 acres of Camp
			 Amache have been found to be nationally significant and are listed on the
			 National Register of Historic Places;
			(6)different construction methods were used at
			 Camp Amache than at all the other sites;
			(7)these differences are mirrored in the
			 remaining foundations of housing, administrative, warehouse, other support
			 buildings, and the cemetery that remain within the core area of the Granada
			 Relocation Center;
			(8)Camp Amache had the largest and most
			 diversified agricultural enterprise of all the camps, including a 500-acre
			 vocational farm for high school agriculture students, and
			(9)there is strong local, regional, and
			 national support for recognizing and telling the relatively unknown story of
			 internment of United States citizens of Japanese descent.
			3.DefinitionsFor the purposes of this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior acting through the Director of the National Park
			 Service.
			(2)Historic siteThe term historic site means
			 the Granada Relocation Center, also known as Camp Amache.
			4.Establishment of historic site
			(a)In generalThere is established, as an affiliated area
			 of the National Park System, the Granada Relocation Center National Historic
			 Site, consisting of portions of Camp Amache, located in Granada,
			 Colorado.
			(b)BoundariesThe boundaries of the historic site shall
			 include the approximately 593 acres as generally depicted on the map titled
			 _______, numbered ______, and dated___________, 2007. The map shall be on file
			 and available for inspection in the appropriate offices of the National Park
			 Service.
			(c)AdministrationThe historic site shall be managed in
			 accordance with all applicable laws and regulations.
			(d)OwnershipThe historic site shall continue to be
			 owned by the Town of Granada.
			5.Management of the historic site
			(a)Management entityThe Friends of Amache shall
			 be the management entity for the historic site.
			(b)Cooperative agreementThe Secretary may enter into a cooperative
			 agreement with the management entity to ensure the marketing, interpretation,
			 and preservation of the national historic site.
			(c)Technical and financial
			 assistanceThe Secretary may
			 provide technical and financial assistance to the management entity to mark,
			 interpret, and preserve the historic site.
			(d)Limited role of the secretaryNothing in this Act authorizes the
			 Secretary to acquire any property at the historic site or to assume overall
			 financial responsibility for the operation, maintenance, or management of the
			 historic site.
			(e)General management plan
				(1)In generalThe Secretary, in consultation with the
			 management entity, shall develop a general management plan for the historic
			 site. The plan shall be prepared in accordance with section 12(b) of Public law
			 91–383 (16 U.S.C. 1a–1 et seq.; commonly known as the National Park System
			 General Authorities Act).
				(2)TransmittalNot later than 3 years after the date that
			 funds are made available for this Act, the Secretary shall provide a copy of
			 the completed general management plan to the Committee on Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out the provisions of this Act.
		
